Citation Nr: 1519899	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease (CAD).

2.  Entitlement to an initial rating for coronary artery disease higher than 10 percent from October 1, 2010 to March 6, 2011.

3.  Entitlement to an initial rating for coronary artery disease higher than 60 percent from March 7, 2011, forward.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for CAD and assigned a 10 percent rating effective August 31, 2010.  A December 2011 rating decision increased the assigned disability rating to 60 percent effective from March 7, 2011.  A March 2014 rating decision assigned a 100 percent rating effective from August 31, 2010, based on a finding of clear and unmistakable error.  The 10 percent rating was resumed on October 1, 2010, and the 60 percent rating was maintained from March 7, 2011.

The Veteran was previously represented by an attorney.  However, in correspondence dated November 2014, prior to certification of the appeal to the Board, the attorney indicated that he was withdrawing from the Veteran's case.  See 38 C.F.R. § 20.608(a).

This appeal was adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran submitted his claim for service connection for coronary artery disease on December 13, 2010.  

2.  From October 1, 2010, to March 6, 2011, the Veteran's CAD was manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope.


3.  From October 1, 2010, forward, the Veteran's CAD was not manifested by chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).

2.  From October 1, 2010 to March 6, 2011, the criteria for a 60 percent rating for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, DC 7005 (2014).  

3.  From October 1, 2010, forward, the criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, DC 7005 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, the Veteran is appealing the disability rating and effective date assigned following a grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a January 2013 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating and earlier effective date.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of his claims.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in march 2011 and February 2014 which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his CAD.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Earlier Effective Date

The Veteran seeks an effective date earlier than August 31, 2010, for the award of service connection for CAD.  He argued that the effective date for the award of service connection for this disability should be coincident with the heart attack he sustained.  See February 2012 Notice of Disagreement; January 2013 VA Form 9. While he did not specify a date of this heart attack, the Board notes that private treatment records from April 2004 noted a recent myocardial infarction.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The terms "claim" or "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Notably, the award of service connection for CAD was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014).  VA has promulgated special rules for effective dates in such cases.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  

Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease (including CAD) was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.  Accordingly, the Veteran is a "Nehmer class member" as defined by law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If a claim was denied between September 25, 1985 and May 3, 1989, then the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1).

If, however, the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3).  See 38 C.F.R. § 3.816(c)(2).

Here, a review of the file reveals that the Veteran filed his claim for service connection for CAD on December 13, 2010.  There is no indication of any claim for service-connected benefits for CAD prior to that date.  Nevertheless, the RO assigned an effective date of August 31, 2010, consistent with the liberalizing law which included CAD among those conditions listed as presumptively associated with herbicide exposure in service.

With respect to the Veteran's assertion that the effective date of his award should be coincident to the heart attack he sustained, this is an inappropriate interpretation of the applicable law.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA).  No communication was received from the Veteran prior to December 13, 2010, requesting a determination of entitlement to or evidencing a belief in entitlement to service connection for CAD.  The Board acknowledges that he was diagnosed as having CAD in 2004.  However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998); see also 38 C.F.R. § 3.157(b)(1) (providing that a report of examination or hospitalization by VA or the uniformed services may be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable).

Accordingly, as the date of claim for service connection for CAD is December 13, 2010, so an effective date prior to August 31, 2010, is not warranted.  See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned must be denied


III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's CAD is rated under Diagnostic Code (DC) 7005.  From August 31, 2010, through September 30, 2010, he was assigned a 100 percent rating.  Therefore, the Board will not further discuss that period.  From October 1, 2010, through March 6, 2011, the Veteran was assigned a 10 percent rating.  From March 7, 2011, forward, a 60 percent rating is assigned.

Under DC 7005, a 10 percent evaluation is warranted where there is workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.  38 C.F.R. § 4.104.

A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Id.

A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2).

From October 1, 2010, to March 6, 2011, a 60 percent rating for CAD is warranted.  The evidence during this period does not include specific METs level testing.  However, resolving doubt in the Veteran's favor, the Board finds that it is reasonable to presume that the severity of his CAD remained consistent during the five-month period from the termination of the 100 percent rating on October 1, 2010, until the VA examination conducted on March 7, 2011, that reflected findings consistent with a 60 percent rating under DC 7005.  See 38 C.F.R. § 3.102.

From October 1, 2010, forward, a rating higher than 60 percent is not warranted.  Notably, the Veteran's left ventricular ejection fraction was 60 percent in June  2010.  A VA treatment record dated March 4, 2011, showed that he denied any shortness of breath with exertion, and he reported exercising regularly.  On VA examination in March 2011, a METs level of 5 was documented, which is consistent with the criteria for a 60 percent rating.  During the examination, the Veteran reported having two episodes of congestive heart failure in the past year.  These episodes are not recorded in the Veteran's VA treatment records, and examination of his heart at that time did not reveal any evidence of congestive heart failure.  However, even if the Veteran's report is accurate, two episodes of congestive heart failure within a one-year period are also consistent with the criteria for a 60 percent rating.  An EKG in March 2011 also revealed no signs of left ventricular hypertrophy or dilatation.  An additional VA examination was conducted in February 2014.  An interview-based test revealed a METs level of greater than 5.  The Veteran's left ejection fraction was 62 percent, and the examiner stated that there was no evidence of congestive heart failure.

In sum, because there is no evidence of chronic congestive heart failure, a METs level of 3 or less, or an ejection fraction of less than 30 percent, the criteria for a higher schedular 100 percent rating for CAD have not been met at any time from October 1, 2010, forward.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as chest pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran's records reflect complaints of chest pain and/or angina, dizziness, fatigue, shortness of breath, and syncope.  However, when viewed alongside the medical evidence of record, the Veteran's account of his symptomatology describes a level of disability consistent with the assigned rating.

Referral for extraschedular consideration of the Veteran's service-connected CAD is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  As discussed above, the Veteran's CAD has been manifested by complaints of chest pain and/or angina, dizziness, fatigue, shortness of breath, and syncope.  These manifestations are contemplated by the criteria under 7005, which lists symptoms of dyspnea, fatigue, angina, dizziness, and syncope.  The DC's applicable to heart disorders are not cast in terms of functional impairment. However, the rating criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.1 (providing that the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2014) (providing that in applying the rating schedule, coordination of rating with impairment of function will be expected in all instances).  Thus, the effects of the Veteran's CAD on his ability to work are contemplated by the rating criteria.  Accordingly, a comparison of the Veteran's CAD with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impracticable the application of the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. Therefore, it will not be referred for extraschedular consideration.

ORDER

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease is denied.

Entitlement to an initial rating for coronary artery disease of 60 percent, but not higher, from October 1, 2010 to March 6, 2011, is granted.

Entitlement to an initial rating for coronary artery disease higher than 60 percent from March 7, 2011, forward, is denied
.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


